ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-123, DRB 12-373, and DRB 12-374, concluding that MICHAEL D. HALBFISH of PHILLIPSBURG, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of six months for unethical conduct in five matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect); RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with client);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should be required to practice law under supervision for a period of two years;
And good cause appearing;
It is ORDERED that MICHAEL D. HALBFISH is suspended from the practice of law for a period of six months, and until the further Order of the Court, effective October 18, 2013; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *494Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
. ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.